                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                        3:16CV861

ROBERT C. BARCHIESI and LEJLA       )
HADZIC, Individually and in a       )
representative capacity on behalf of a
                                    )
class of all persons similarly situated,
                                    )
                                    )
vs.                                 )                                ORDER
                                    )
CHARLOTTE SCHOOL OF LAW, LLC, )
and INFILAW CORPORATION,            )
                                    )
      Defendants.                   )
____________________________________)


        In preparation for the fairness hearing scheduled for January 9, 2019, the Court has
determined that it will first hear oral argument regarding whether the Barchiesi Plaintiffs will be
entitled to limited discovery prior to the Court’s final determination as to whether the Settlement
Agreement will be approved. In determining whether the proposed settlement is fair, reasonable,
and adequate, the court need not transform the hearing on the settlement into a trial on the merits.
See Flinn v. FMC Corp., 528 F.2d 1169, 1172-73 (4th Cir. 1974). Accordingly, the Court has
determined that it will hear testimony from Scott Thompson and Edward Bowers only. The
Objecting Plaintiffs who have requested a minute to speak in open court will be allowed to do so
with strict enforcement of the time limit.
       IT IS SO ORDERED.


                                           Signed: January 7, 2019
